Citation Nr: 1112148	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left lower extremity disability (originally claimed as a left knee disability) as a complication of left knee surgery performed at a VA Medical Center (VAMC) in November 2003. 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for genitourinary disability as a complication of left knee surgery performed at a VA Medical Center (VAMC) in November 2003. 

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for dental disability as a complication of left knee surgery performed at a VA Medical Center (VAMC) in November 2003. 

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for defective vision as a complication of left knee surgery performed at a VA Medical Center (VAMC) in November 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of total left knee replacement with complications claimed as visual disability, a genitourinary disorder (claimed as bladder problems) and dental disability.  

In April 2008, the Board remanded the claims to the RO for additional development.  The case has returned to the Board for appellate review. 

Also on appeal from the RO's October 2005 rating action was the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hearing loss as a complication of left knee surgery performed at a VAMC in November 2003.  By a January 2007 rating action, the RO granted the claim, effective February 19, 2005--the date VA received the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for this disability.  As the Veteran has not disagreed with the effective date assigned, the appeal is no longer before the Board.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

In an October 2007 statement to VA, the Veteran canceled his previous request for a videoconference hearing before a Veterans Law Judge.  Accordingly, his request for the hearing is considered withdrawn, and the Board may proceed with review of the claims on appeal.  38 C.F.R. § 20.702 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board's prior remand directives have not been adequately completed with respect to the issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a dental disability and defective vision as complications of left knee surgery.  The Board is compelled to again REMAND these claims to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record shows that the Veteran has chronic enterococcus and osteomyelitis of the left lower extremity that was caused due to an unforeseen event during left knee replacement surgery performed at a VA facility in November 2003.

2.  The probative and competent medical evidence of record shows that prior to the November 2003 left knee surgery, the Veteran underwent a biopsy of the prostate due to elevated prostate-specific antigen (PSA) levels. 

3.  The probative and competent evidence of record does not show that the Veteran has an additional genitourinary disability that is due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery or was due to an event not reasonably foreseeable; or, that a preexisting genitourinary disability underwent an increase in pathology as a result of prescribed antibiotic treatment. 

4.  The Veteran's contention that he has an additional genitourinary disability as a result of prolonged antibiotic treatment prescribed in conjunction with a left knee infection that occurred as a result of left knee surgery at the Asheville, North Carolina VAMC in November 2003 is not competent evidence.  


CONCLUSIONS OF LAW

1.  Compensation for enterococcus and osteomyelitis of the left lower extremity under the provisions of 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional genitourinary disability as the result of left knee surgery at a VAMC in November 2003 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).
Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

Because the Board is granting in full the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left lower extremity disability (originally claimed as a left knee disability) as a complication of left knee surgery performed at a VAMC in November 2003, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with respect to this claim.

Regarding the claim of entitlement to compensation  for a genitourinary disability by an April 2008 post-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate this claim..  The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the claim.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, preliminary notice as to the genitourinary disability claim was not provided until after the October 2005 rating decision on appeal was issued. However, the Veteran was not prejudiced from this timing error because the RO readjudicated these claims in a January 2011 supplemental statement of the case.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via an April 2008 letter, VA informed the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a genitourinary disability as a complication of left knee surgery performed at a VAMC in November 2003.  VA and private treatment records relating to the above-cited November 2003 surgery have been obtained.  In addition, in April 2008, the Board remanded this claim to have a VA orthopedist provide an opinion regarding the claimed relationship between the reported genitourinary disability and antibiotics prescribed in conjunction with a left knee infection that occurred as a result of the November 2003 left knee surgery.  

This opinion was provided in May 2010.  A copy of the VA examiner's opinion is contained in the claims files.  This opinion was based upon a review of the record and the report included a discussion of related medical principles.  The Board finds the May 2010 examination report adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for her opinion and there is no reason to believe that she did not apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the RO has substantially complied with the Board's April 2008 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim of entitlement to 38 U.S.C.A. § 1151 for a genitourinary disability as a complication of left knee surgery performed at a VAMC in November 2003 on appeal.


II.  Merits Analysis

The Veteran contends that he has additional left lower extremity disability and genitourinary disability that are the result of complications of a total left knee replacement performed at the VAMC in Asheville, North Carolina in November 2003.  He contends that he has an additional genitourinary disorder that is the result of antibiotics used to treat an infection that set in following the left knee surgery.  

The Board finds that the competent and probative evidence of record supports an award of entitlement to compensation for enterococcus and osteomyelitis of the left lower extremity as a complication of left knee surgery performed at a VAMC in November 2003.  However, because the preponderance of the competent and probative evidence of record does not show that the Veteran has an additional genitourinary disability that is due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable, or, that a preexisting genitourinary disability underwent an increase in pathology as a result of prescribed antibiotic treatment, that claim will be denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 is warranted where disability or death was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

(i) Left Lower Extremity Disability 

In November 2003, the Veteran was hospitalized at the Asheville VAMC for a total left knee replacement.  The discharge summary was negative for trauma but indicated that the Veteran had experienced bilateral knee pain following a total right hip replacement in 1988.  

Following the total left knee replacement, the Veteran developed an infection which was treated at the Asheville VAMC and by private physicians at the Blue Ridge Bone and Joint Clinic. VA treatment included left knee irrigation and debridement and removal of the components of the left knee replacement, in December 2003, as well as the placement of an antibiotic cement spacer.  In March 2004, VA re-implanted the components of the total left knee replacement.

In April 2005, the Veteran underwent surgery to remove the components of the left knee replacement and to insert an antibiotic spacer.  In July 2005, the antibiotic spacer was removed, and his left knee was fused.  In December 2005, the Veteran underwent revision of the left knee fusion, and in January 2006, he again underwent irrigation and drainage of the left knee.  

In August 2005, the record was reviewed by a VA orthopedic surgeon, who had participated in the initial total left knee replacement in November 2003.  She noted that infection was a known complication of total knee replacement and that it was routinely discussed among the risks of surgery.  She concluded that there was no evidence of a departure from the usual quality of care.

In September 2006, a VA orthopedic surgeon at the Asheville, North Carolina VAMC reviewed the Veteran's records and stated that the infection following his total left knee replacement in November 2003 had resulted in unspecified additional disability due to unspecified events which could not reasonably be foreseen.  In a statement, dated one week later in September 2006, this same VA physician stated that he "did not find any."  Because of the ambiguity of this statement, and as the identification of any additional left lower extremity disability and unforeseen event was potentially relevant to the Veteran's appeal, the Board remanded the claim for an additional VA opinion in April 2008. 

Pursuant to the Board's April 2008 remand directives, a VA physician reviewed the Veteran's claims files in May 2010.  The physician stated that after a total left knee replacement performed at a VAMC in November 2003, the Veteran had developed an infection of the left knee (staphaureus) that was properly diagnosed and that the hardware was timely removed.  The Veteran was treated with 12 weeks of intravenous antibiotics, which was standard procedure, and a second artificial knee joint was re-implanted with no residual infection being present at the time of the second surgery.  The examiner reported that the Veteran's second knee joint became infected with a different bacteria (enterococcus), as well as osteomyelitis, and that it had to be removed.  The examiner noted that the Veteran was without a left knee joint and that his surrounding bones were infected with non-curable enterococcus, which had caused chronic drainage from the left leg that required indefinite antibiotics.  Basically, the examiner found the Veteran's disability to be functionally equivalent to a high above the knee amputation. 

The May 2010 physician concluded that there was no specific evidence of carelessness, lack of proper skill, or error in judgment on the part of the VA during the course of the November 2003 left knee surgery.  However, the examiner indicated that it was unusual that someone would get two consecutive total knee infections with different bacteria.  The examiner further stated that the infection rate for prosthetic knee replacement surgery at the Asheville, North Carolina VAMC was 1.4 percent, as compared to the national average of 1.63 percent.  Thus, it was the examiner's determination that these percentages suggested that carelessness, lack of proper skill and errors in judgment were not a particular problem with regard to the November 2003 total left knee replacement.  Notwithstanding, the VA examiner determined that the Veteran had sustained an  "unusual degree of complications related to his left total knee replacement.  I believe such a poor outcome in regard to his left knee replacement wound not be reasonably foreseeable."  

The evidence is sufficient to grant the Veteran's claim.  38 U.S.C.A. § 1151 (West 2002). Therefore, resolving all remaining doubt in the Veteran's favor, the Board finds that compensation under 38 U.S.C.A. § 1151 for enterococcus and osteomyelitis of the left lower extremity as a complication of left knee surgery at a VAMC in November 2003 is warranted.  38 U.S.C.A. § 5107(b).  

(ii) Genitourinary Disability

The Veteran also contends that he has an additional genitourinary disability that is the result of antibiotics used to treat an infection that occurred after he underwent a total left knee replacement surgery. 

Because the preponderance of the competent and probative evidence of record does not show that the Veteran has an additional genitourinary disability that is due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery, or an event not reasonably foreseeable; or, that a preexisting genitourinary disability underwent an increase in pathology as a result of prescribed antibiotic treatment, the claim will be denied. 

The discharge summary generated after the November 2003 VA hospitalization  and subsequent hospitalization reports were negative for any genitourinary complaints and/or problems.  (See VA hospitalization and treatment reports, dated from November 2003 to January 2004).  VA treatment records, dated in February 2004, indicate that the Veteran had undergone a biopsy in the past that was negative for malignancy but was performed due to elevated prostate-specific antigens. A March 2005 VA treatment record contains a notation that the Veteran had undergone a genitourinary biopsy five years previously which was negative.

In May 2010, a VA physician concluded, after she had reviewed the Veteran's claims file and considered the Veteran's contentions, that because the Veteran had a previous history of a genitourinary biopsy, it was "[m]ost likely NOT a new problem that developed in relation to the 11/03 knee operation.  There is no basis in the medical evidence to judge whether it was aggravated."  This opinion is uncontroverted and consistent with the clinical evidence of record. 

While the Board has considered the Veteran's arguments, and notes that he is certainly competent to report symptomatology and when it occurred, it finds that the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Because the preponderance of the evidence is against the claim, the appeal will be denied. 

ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for enterococcus and osteomyelitis of the left lower extremity as a complication of left knee surgery performed at a VAMC in November 2003 is granted. 

Compensation pursuant to 38 U.S.C.A. § 1151 for additional genitourinary disability as a complication of left knee surgery performed at a VAMC in November 2003 is denied.


REMAND

A determination has been made that the claims of entitlement to dental and eye disabilities under the provisions of 38 U.S.C.A. § 1151 as complications of a left knee surgery performed at a VAMC in November 2003 need to be remanded in order for the AMC/RO to comply with the Board's April 2008 remand directives.

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for eye and dental disabilities that are the result of antibiotics used to treat an infection that occurred after he underwent a total left knee replacement surgery at a VAMC in November 2003.  

In April 2008, the Board remanded the claims on appeal, in part, to have the Veteran's claims files reviewed by a VA orthopedic surgeon for the purpose of determining the nature and etiology of any additional dental and eye disabilities arising from complications from a November 2003 left knee replacement surgery performed at the Asheville, North Carolina VAMC.  The Board requested, in part, that the VA examiner provide the following medical opinion:  "Whether any disabilities claimed to be a complication of course of the treatment and surgery at the Asheville, VAMC in November 2003 were the result of an event not reasonably foreseeable."  (See April 2008 Board remand, page (pg) 9).    

A VA opinion was provided in May 2010.  The examiner stated that she was unable to find a "connection" between the November 2003 left knee replacement and the Veteran's subsequent development of tooth breakage and decreased visual acuity, the latter of which she determined was the result of age-related changes.  (See May 2010 VA opinion).  However, the examiner did not provide an opinion as to whether the above-cited additional dental and eye disabilities that arose after the November 2003 left knee surgery were the result of an event not reasonably foreseeable, as specifically directed by the Board in its April 2008 remand directives.  (See April 2008 Board remand, pg. 9).  

Thus, the Board finds that a remand to address whether the Veteran's tooth breakage and decreased visual acuity that arose after the November 2003 left knee surgery and subsequent left knee infection were the result of an event not reasonably foreseeable is warranted.   This question is warranted in accordance with the Board's April 2008 remand directives.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (2010) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must in accordance with 38 C.F.R. § 4.2, return the claims files to the reviewer who provided the May 2010 VA opinion (if this examiner is unavailable, the files should be provided to another examiner of suitable background and experience) to assist the Veteran with his claims of entitlement to dental and eye disabilities under the provision of 38 U.S.C.A. § 1151.  The following considerations will govern the review:
   
a. The claims files and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims files, the reviewer must provide a medical opinion that states whether the Veteran's tooth breakage and decreased visual acuity that were the result of an event not reasonably foreseeable, to include the prolonged use of antibiotics prescribed in conjunction with the November 2003 left knee replacement infection.  

c. Apart from the question of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part, the examiner must state:
      
      
      
(i) Whether or not the hospital care, medical or surgical treatment resulted in the Veteran sustaining additional dental or vision disability, and if so;
      
(ii) Whether the proximate cause of the additional dental or vision disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The examiner is to be advised that the law provides the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.
      
2.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer's report.  If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action.

3.  Thereafter, the AMC/RO should re- adjudicate the Veteran's claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for dental and eye disabilities in November 2003 in light of all of the evidence of record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC"). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


